In re Doyle, Clarence Bronson; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. M, No. 91-19593; to the Court of Appeal, Fourth Circuit, No. 2001-C-0794.
Granted. Although the parties agreed to the appointment of the special master as required by La. R.S. 13:4165, they did so with the understanding that the master’s duties would be limited “to review records relating to Mr. Doyle’s business and financial condition, and make recommendations to the Court.” By expanding the special master’s duties after the parties consented to his appointment, the trial court went beyond the scope of the parties’ consent. Accordingly, the trial court’s subsequent order “clarifying” the duties of the special master is vacated and set aside. The mas*954ter’s role is limited to those duties set forth in the trial court’s original order, unless the parties agree otherwise.